

 S1826 ENR: To designate the facility of the United States Postal Service located at 99 West 2nd Street in Fond du Lac, Wisconsin, as the Lieutenant Colonel James “Maggie” Megellas Post Office.
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



One Hundred Fourteenth Congress of the United States of America2d SessionBegun and held at the City of Washington on Monday, the fourth day of January, two thousand and
			 sixteenS. 1826IN THE SENATE OF THE UNITED STATESAN ACTTo designate the facility of the United States Postal Service located at 99 West 2nd Street in Fond
 du Lac, Wisconsin, as the Lieutenant Colonel James Maggie Megellas Post Office.1.Lieutenant Colonel James Maggie Megellas Post Office(a)DesignationThe facility of the United States Postal Service located at 99 West 2nd Street in Fond du Lac, Wisconsin, shall be known and designated as the Lieutenant Colonel James Maggie Megellas Post Office.(b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the facility referred to in subsection (a) shall be deemed to be a reference to the Lieutenant Colonel James Maggie Megellas Post Office.Speaker of the House of RepresentativesVice President of the United States and President of the Senate